Per Curiam.
This is a proceeding in mandamus to compel the county clerk of Dakota county to cause to be printed upon the official ballots for use at the November, 1907, election, the names of certain persons as candidates of the democratic party for certain county offices. A demurrer was filed to the petition, Which was overruled, and a peremptory writ issued by the district court as prayed.
So far as the record sIioavs, no supersedeas Avas asked for or alloAved. The election aauis held about 17 months ago, and the controversy ended by obedience to the writ. At its last session the legislature took steps to remove any uncertainty upon the point in question by providing that *224names written upon the primary ballot should be canvassed and returned as well as those printed thereon. In this state of affairs the question is merely academic, and with the multitude of cases pressing for decision we do not feel it our duty to consider or decide the question presented.
The appeal is therefore dismissed at the cost of the appellant.
Dissmissed.